DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 08/14/19. Claims 1-9 are pending.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:



(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.



This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a registration side storage module configured to , "an output module configured to...", "a payment receipt module configured to....", "a checkout side storage module configured to...", " a generation module configured to....", "an issuance module configured to..."in claim 1 and a link module for setting...." In claim 5.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (2013/0204697) in view of Freeman (2016/0005132).
As per claims 1-9, Boal discloses an in-store transaction network, comprising: a local area network (See Boal, Fig.9, Paragraph 0253);
a registration apparatus connected to the local area network, the registration apparatus for inputting data of a commodity purchased by a customer (See Boal, Paragraphs 0089; 0094); and
a checkout apparatus connected to the local area network, the checkout apparatus for processing payment of the commodity based on the data input at the registration apparatus, the registration apparatus comprising:
a registration side storage module configured to store input data (See Boal, Paragraphs 0086; 0089-0091); and
an output module configured to output the data stored by the registration side storage module (See Boal, Paragraphs 0085; 0099); and the checkout apparatus comprising:

a payment reception module configured to receive an input relating to payment for the commodity before data input of all the commodities purchased by the customer at the registration apparatus is terminated (See Boal, Paragraphs  0086; 0089-0091);
a checkout side storage module configured to store data relating to the input received by the payment reception module (See Boal, Paragraphs 0054-0057).
Boal does not explicitly disclose a generation module configured to generate transaction data indicating a content of one transaction based on the data stored in the checkout side storage module and the data output by the output module; and an issuance module configured to issue a receipt of the one transaction based on the transaction data generated by the generation module.
However, Freeman teaches a generation module configured to generate transaction data indicating a content of one transaction based on the data stored in the checkout side storage module and the data output by the output module (See Freeman, Paragraphs 0016-0019); and an issuance module configured to issue a receipt of the one transaction based on the transaction data generated by the generation module (See Freeman, Paragraphs 0027; 0072-0075; 0097).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Freeman within the teaching of Boal with the motivation of providing a method of managing electronic receipts is described. The method comprises the steps of: registering, through a point-of-sale system, a plurality of goods and/or services, the plurality of goods and/or services comprising a transaction receipt; detecting, through the point-of-sale system, a payment through a user payment device; detecting, through the unique identifier detection mechanism in communication with the point-of-sale system, a first unique identifier linked with the user payment device; registering, through a processor within a server in communication with the point-of-sale system, the payment of the transaction receipt as a function of the first unique identifier and in 

As per claim 2, Boal in view of Freeman discloses the in-store transaction network wherein  the payment reception module receives at least depositing of cash, the checkout side storage module stores a deposited amount received by the payment reception module, and the generation module generates the transaction data by setting the deposited amount stored by the checkout side storage module as a deposit amount (See Freeman, Paragraphs 0041; 0045; 0111; 0115; 01130).

As per claim 3, Boal in view of Freeman discloses the in-store transaction network wherein the payment reception module receives at least a balance of electronic money, the checkout side storage module stores the balance of the electronic money received by the payment reception module, and the generation module generates the transaction data by setting total amount as payment amount by the electronic money at the time the balance stored by the checkout side storage module is equal to or more than total amount obtained from the data output by the output module (See Boal, Paragraphs 0037; 0124).


As per claim 4, Boal in view of Freeman discloses the in-store transaction network wherein the payment reception module receives data of a credit card, the checkout side storage module stores the 

As per claim 5, Boal in view of Freeman discloses the in-store transaction network further comprising: a plurality of checkout apparatuses, each checkout apparatus further comprises a link module for setting the registration apparatus to be capable of executing data communication with any one of the plurality of the checkout apparatuses before data input of a commodity purchased by the customer at the registration apparatus is started or during a period from the start to the termination thereof, and the output module outputs the data stored by the registration side storage module to the checkout apparatus in a state in which the data communication is possible by the link module (See Boal, Paragraph 0089).

As per claim 6, Boal in view of Freeman discloses the in-store transaction network wherein each registration apparatus comprises a CPU (Central Processing Unit) , a ROM (Read Only Memory) , a RAM (Random Access Memory), an auxiliary storage unit, a scanner, a touch panel, a printer, a communication unit, and a transmission system (See Boal, Fig.9; Paragraphs 0113-0115; 0117).

As per claim 7, Boal in view of Freeman discloses the in-store transaction network wherein the registration apparatus comprises a CPU (Central Processing Unit) , a ROM (Read Only Memory) , a RAM (Random Access Memory), an auxiliary storage unit, a scanner, a touch panel, a printer, a communication unit, and a transmission system (See Boal, Fig.9; Paragraphs 0113-0115; 0117).



As per claim 9, Boal in view of Freeman discloses the in-store transaction network wherein the checkout apparatus comprises a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), an auxiliary storage unit, a scanner, the touch panel, a printer, a communication unit, a card reader/writer, an electronic money reader/writer, an automatic change machine, and a transmission system (See Boal, Fig.9; Paragraphs 0054; 0059; 0089; 0113-0115; 0160).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANEL FRENEL/Primary Examiner, Art Unit 3687